Exhibit 10.6

This Director Services Agreement is made this 18th day of April 2011.

Between:

 

(1) SciClone Pharmaceuticals International Ltd., a company incorporated under
the laws of the Cayman Islands whose registered office is at PO Box 309, Ugland
House, Grand Cayman, KY1-1104, Cayman Islands (the “Company”); and

 

(2) Mr. Mark Lotter, whose address is 2601 Central Plaza, 227 Huangpi North Rd,
Shanghai, China, 200003 (“Mr. Lotter”).

Whereas:

 

(A) The Company has been established a revenue-generating, China-centric
specialty pharmaceutical company with a substantial international business and a
product portfolio of novel therapies for cancer and infectious diseases

 

(B) The Company has requested Mr. Lotter act as a director of the Company
subject to the terms and conditions of this Agreement and the Articles.

It is agreed as follows:

 

1 Interpretation

 

1.1 In this Agreement, capitalised words and expressions used but not defined
shall have the meanings ascribed to them in the Articles and the following words
and expressions shall have the following meanings:

 

“Articles”    means the memorandum of association and articles of association of
the Company for the time being in force; “Directors”    means the directors of
the Company; “Gross Negligence”    in relation to a person means a standard of
conduct beyond negligence whereby that person acts with reckless disregard for
the consequences of a breach of a duty of care owed to another; “Shares”   
means the shares of the Company; and “Shareholder”    means a holder of Shares.

 

1.2 In this Agreement:

 

  (a) any reference to a Clause is to the relevant Clause of this Agreement;

 

  (b) the Clause headings are included for convenience only and shall not affect
the interpretation of this Agreement;



--------------------------------------------------------------------------------

  (c) use of the singular includes the plural and vice versa;

 

  (d) use of any gender includes the other gender;

 

  (e) any phrase introduced by the terms “including”, “include”, “in particular”
or any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms; and

 

  (f) references to any document or agreement are to be construed as references
to such document or agreement as is in force for the time being and as amended,
varied, supplemented, substituted or novated from time to time; provided that
any amendment, variation or supplement to the Articles shall not be effective
for the purposes of, or to amend, this Agreement unless the Directors shall have
approved of the same.

 

2 Appointment of Director

 

2.1 Mr. Lotter hereby agrees to act as a Director with effect from the date of
his appointment as such.

 

3 Remuneration of Mr. Lotter

 

3.1 The Company shall pay to Mr. Lotter an annual fee of US$16,500 (pro-rated
for partial calendar quarters based on the date of appointment or termination as
applicable) payable on a quarterly basis for each quarter within a calendar year
during the second month of each such quarter.

 

3.2 The fee may be increased by Mr. Lotter from time to time by agreement with
the Company.

 

4 Representations and Warranties

 

4.1 The Company represents and warrants to Mr. Lotter that:

 

  (a) it is duly incorporated and in good standing under the laws of the Cayman
Islands and has and will at all times have the necessary power to enter into and
perform its obligations under this Agreement and has duly authorised the
execution of this Agreement;

 

  (b) this Agreement constitutes its legal, binding and enforceable obligation;

 

  (c) the execution, delivery, observance and performance by the Company of this
Agreement will not result in any violation of any law, statute, ordinance, rule
or regulation applicable to it; and

 

  (d) it has obtained all the necessary authorisations and consents to enable it
to enter into this Agreement and the necessary authorisations and consents will
remain in full force and effect at all times during the term of this Agreement.

 

4.2 Mr. Lotter represents and warrants to the Company that:

 

  (a) this Agreement constitutes his legal, binding and enforceable obligation;
and

 

2



--------------------------------------------------------------------------------

  (b) the execution, delivery, observance and performance by Mr. Lotter of this
Agreement will not result in any violation of any law, statute, ordinance, rule
or regulation applicable to him.

 

5 Duties of the Company

 

5.1 Mr. Lotter shall have a right of access to all of the Company’s books and
records. Without limiting the generality of the foregoing, the Company shall
provide Mr. Lotter with:

 

  (a) any information that Mr. Lotter may reasonably require for the purposes of
this Agreement;

 

  (b) properly certified or authenticated copies of the Articles and all
amendments thereto and of such resolutions, votes and other proceedings as may
be necessary or relevant to Mr. Lotter for the purposes of this Agreement; and

 

  (c) properly certified or authenticated copies of any document issued by or in
relation to the Company.

 

6 Liability of Mr. Lotter and Indemnity

 

6.1 The Company hereby acknowledges:

 

  (a) that the Articles contain provisions indemnifying and exempting the
Directors from liability in the discharge of their duties; and

 

  (b) that the Company’s business and activities are as described in this
Agreement.

 

6.2 The Company hereby further acknowledges that Mr. Lotter has relied upon,
inter alia, the specific matters set out in Clause 6.1 when deciding to enter
into this Agreement and that Mr. Lotter shall not be liable for any damages,
losses, costs or expenses whatsoever to or of the Company at any time from any
cause whatsoever unless caused by the actual fraud, wilful default or Gross
Negligence of Mr. Lotter.

 

6.3 The Company agrees to indemnify and hold harmless Mr. Lotter against any
liabilities, actions, proceedings, claims, demands, costs, damages or expenses,
including legal expenses, whatsoever which he may incur or be subject to in
consequence of this Agreement or as a result of the performance of the functions
and services provided for hereunder except as a result of his actual fraud,
wilful misconduct, wilful default or Gross Negligence. This indemnity shall be
in addition to the indemnification provisions within the Articles (as referred
to in Clause 6.1(a)), which the Company hereby acknowledges and represents to
Mr. Lotter may be enforced directly by Mr. Lotter.

 

6.4 Mr. Lotter shall not be found to have committed actual fraud, willful
misconduct, wilful default or Gross Negligence under this Agreement unless or
until a court of competent jurisdiction shall have made a finding to that
effect.

 

7 Confidential Information

Each party undertakes that it will not at any time hereafter use, divulge or
communicate to any person, except to its professional representatives or
advisers or as may be required to be disclosed by any applicable law or required
to be disclosed to, or is accessible by, any stock exchange or governmental,
judicial, regulatory or supervisory body or authority, any confidential
information concerning the business or affairs of the other party or of any
member of the group of companies or other entities to which the other party
belongs which may have or may in future come to its knowledge and each of the
parties shall use its reasonable endeavours to prevent the publication or
disclosure of any confidential information concerning such matters.

 

3



--------------------------------------------------------------------------------

8 Termination

 

8.1 This Agreement shall continue until terminated in accordance with the terms
of this Agreement.

 

8.2 Mr. Lotter may terminate this Agreement at any time by giving not less than
one (1) months’ notice in writing to the Company.

 

8.3 The Company may terminate this Agreement with immediate effect at any time
upon written notice to Mr. Lotter.

 

8.4 The Company may terminate this Agreement with immediate effect, if
Mr. Lotter has materially breached the terms of this Agreement.

 

8.5 The provisions of Clauses 6 and 7 shall continue to apply notwithstanding
the termination of this Agreement.

 

9 Counterparts

This Agreement may be executed by the parties hereto in separate counterparts
each of which when executed and delivered shall constitute an original and shall
together constitute one and the same agreement.

 

10 Severance

If any provision in this Agreement is determined to be void or unenforceable in
whole or in part for any reason whatsoever such invalidity or unenforceability
shall not affect the remaining provisions of this Agreement and such void or
unenforceable provisions shall be deemed to be severable from any other
provision of this Agreement.

 

11 Assignment

This Agreement may not be assigned by either party save with the written consent
of the other party.

 

12 Governing Law and Jurisdiction

 

12.1 This Agreement shall be governed by, and construed in accordance, with the
laws of the Cayman Islands.

 

12.2 Each party irrevocably agrees to submit to the exclusive jurisdiction of
the courts of the Cayman Islands over any claim or matter arising under or in
connection with this Agreement.

In witness whereof the parties hereto have entered into this Agreement on the
day and year first above written.

 

4



--------------------------------------------------------------------------------

SIGNED by    )           duly authorised for    )     

/s/ F. Blobel

     and on behalf of    )      Director     
SciClone Pharmaceuticals International Ltd.    )           SIGNED by    )     
        )     

/s/ Mark Lotter

        )      Mr. Mark Lotter     

[Signature Page to SciClone Pharmaceuticals International, Ltd. Director
Services Agreement]